Citation Nr: 0935316	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-06 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a right wrist 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas.  Due to 
a change in the location of the Veteran's residence, the 
jurisdiction of his appeal has been transferred to the RO in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  A chronic right ankle disorder is not currently shown.  

2.  A chronic right wrist disorder was not shown in service 
or for many years thereafter and is not related to active 
duty service or any incident therein.  

3.  A chronic right shoulder disorder was not shown in 
service or for many years thereafter and is not related to 
active duty service or any incident therein.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

2.  A chronic right wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).  

3.  A chronic right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the service 
connection claims adjudicated herein.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly related to intercurrent causes.  38 
C.F.R. § 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In any event, service connection may only be granted for a 
current disability.  When a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Right Ankle

In considering the matter of in-service incurrence, the Board 
notes that service treatment records are negative for 
complaints, or findings, of right ankle pathology.  The May 
1972 separation examination demonstrated normal lower 
extremities.  As such, the Board concludes that the evidence 
does not support the presence of a chronic right ankle 
disorder during active duty.  

Moreover, post-service medical records are negative for a 
diagnosis of a right ankle disorder.  Indeed, at the VA 
general medical examination conducted in December 1972 
approximately seven months after discharge from active duty, 
the Veteran described only low back pain.  Further, the 
examiner specifically stated that the evaluation showed that 
the Veteran's ankles were "unrestricted and symptom free" 
with no muscular atrophy, weakness, or gross musculoskeletal 
disproportion manifested.  Subsequent VA outpatient treatment 
records are negative for complaints, findings, or diagnoses 
of a right ankle disorder.  

Of particular significance in the present appeal is the fact 
that a right ankle disorder has not been shown.  Without a 
finding that the Veteran has a right ankle disorder, service 
connection for such a disorder cannot be awarded on any 
bases.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim).  Consequently, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right ankle disability, and the reasonable 
doubt doctrine is not for application.  



Right Wrist

Service treatment records reflect no complaints of, treatment 
for, or findings related to the Veteran's right wrist.  In 
fact, the April 1972 separation examination found that the 
upper extremities were normal.  Therefore, the Board finds 
that a chronic right wrist disorder was not shown in service.  

At a VA general medical examination conducted in December 
1972, just seven months after separation from active duty, 
the Veteran reported having fallen downstairs and injuring 
his low back in 1971.  He did not assert that he injured his 
right wrist in that, or any other, purported in-service 
accident.  Further, a physical examination completed at that 
time showed that his upper extremities were "unrestricted 
and symptom free" with good grip strength of both hands.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with a right wrist disorder, 
an August 2005 VA outpatient treatment record acknowledges a 
finding of right carpal tunnel syndrome.  Even accepting 
right wrist pathology as early as August 2005, however, the 
Board emphasizes the multi-year gap between his separation 
from service (May 1972) and the first reported symptomatology 
associated with a right wrist disorder (defined as right 
carpal tunnel syndrome) more than three decades later in 
August 2005.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, there is no competent 
evidence associating the Veteran's currently-diagnosed right 
carpal tunnel syndrome with active duty.  Indeed, as 
previously noted herein, the file contains no evidence of a 
diagnosis of a right wrist disorder until more than three 
decades after the Veteran's separation from service.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a right wrist 
disorder.  This appeal is, therefore, denied.  



Right Shoulder

Service treatment records reflect no complaints of, treatment 
for, or findings related to the Veteran's right shoulder.  In 
fact, the April 1972 separation examination found that his 
upper extremities were normal.  Therefore, the Board finds 
that a chronic right wrist shoulder was not shown in service.  

At a VA general medical examination conducted in December 
1972, the Veteran reported having fallen downstairs and 
injuring his low back in 1971.  He did not assert that he 
injured his right shoulder in that, or any other, purported 
in-service accident.  Further, a physical examination 
completed at that time showed that his upper extremities were 
"unrestricted and symptom free" with good shoulder 
strength.  

Like the wrist claim, post-service evidence does not pinpoint 
precisely when the Veteran was diagnosed with a right 
shoulder disorder; however, a March 2005 VA outpatient 
treatment record acknowledges a finding of shoulder 
arthralgia.  A June 2005 VA outpatient treatment record 
indicates that he sought care for complaints of right 
shoulder pain in particular after having fallen down stairs 
"years ago."  In July 2005, he reported having shoulder 
pain for the past five years.  In December 2005, a possible 
partial right rotator cuff injury was assessed.  

Even accepting right shoulder pathology as early as 2005, the 
Board again emphasizes the multi-year gap between the 
Veteran's separation from service (May 1972) and the first 
reported symptomatology associated with a right shoulder 
disorder (defined as a possible partial right rotator cuff 
injury) more than three decades later in December 2005.  

Next, the Board finds that the weight of competent evidence 
does not attribute the diagnosed possible partial right 
rotator cuff injury to active duty, despite the Veteran's 
contentions to the contrary.  Simply put, there is no 
competent evidence associating this currently-diagnosed right 
shoulder disorder with his active duty.  Indeed, as 
previously noted herein, the file contains no evidence of a 
diagnosis of a right shoulder disorder until more than three 
decades after the Veteran's separation from service.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a right 
shoulder disorder.  This appeal is, therefore, denied.  

Additional Considerations Based on the Veteran's Lay 
Statements

In reaching these decisions, the Board has considered the 
Veteran's assertions of a continuity of pertinent 
symptomatology since service.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
(which come to him through his senses) because such actions 
require only personal knowledge.  Layno, 6 Vet. App. at 470.  
However, chronic right ankle, right wrist, and right shoulder 
disorders are not the type of disorders that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to the claims on appeal after he was discharged from the 
service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  First, at no 
earlier post-service evaluation or treatment session or at 
the April 1972 separation examination, did the Veteran report 
right wrist or right shoulder symptoms related to service or 
assert that such symptomatology was of longstanding duration.  
	
	Further, post-service evidence does not reflect a current 
diagnosis related to the right ankle, nor does the evidence 
show a diagnoses of a right wrist disorder (characterized as 
right carpal tunnel syndrome) or a right shoulder disorder 
(defined as a possible partial right rotator cuff injury) 
until many years after separation from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Next, the Board finds that the Veteran's reported history of 
continued relevant symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, despite his assertions that 
he has had right ankle, right wrist, and right shoulder 
problems since service, service treatment records (including 
the April 1972 retirement examination) are absent of any such 
complaints or findings.  Indeed, in-service, as well as 
post-service, treatment records are negative for diagnoses of 
a right ankle disorder.  

The Board has weighed the Veteran's contentions regarding a 
continuity of pertinent problems against the absence of a 
right ankle disorder, and against documented complaints or 
treatment for chronic right wrist and right shoulder 
disorders for more than three decades after retirement from 
service.  In so doing, the Board finds the Veteran's 
recollections as to symptoms experienced in the distant past, 
made in connection with claims for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations and also by service records 
obtained and associated with the claims file.  The medical 
findings (as provided in the examination reports) directly 
address the symptomatology associated with these disorders.  
The June 2005 VA outpatient treatment record notation that 
the Veteran has had right shoulder pain after having fallen 
down stairs "years ago" does not specifically associate a 
current right shoulder disorder with his active duty.  
Therefore, continuity has not been established here, either 
through the competent evidence or through his statements.  

The Board has also considered the Veteran's statements 
asserting a nexus between his claims and active duty service.  
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, chronic 
right ankle, right wrist, and right shoulder pathology are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such 
competent evidence has been provided by the medical personnel 
who have examined him during the current appeal and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 
Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, these appeals are denied.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the 
respective initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish effective dates.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA medical records adequately 
referenced by the Veteran.  Although he initially asked to 
testify before a Veterans Law Judge, he subsequently declined 
this opportunity.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his claims.  Further review of 
the claims folder indicates, however, that service treatment 
records are negative for these claimed disabilities and that 
post-service medical records do no reflect a diagnosis of a 
right ankle disorder or of diagnosed right wrist and right 
shoulder disorders until many years after the Veteran's 
separation from service.  

Consequently, the Board finds that a remand of the issues on 
appeal to accord the Veteran a pertinent VA examination is 
not necessary.  Thus, the Board concludes that available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the claims on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of these issues that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


ORDER

Service connection for a right ankle disorder is denied.  

Service connection for a right wrist disorder is denied.  

Service connection for a right shoulder disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


